BASKIN, Judge.
The specific conduct complained of, namely, referring patients needing health care goods or services to a business entity in which the physician has an equity interest of ten percent or more after disclosure to the patients of the physician’s financial interest, is sanctioned by section 458.331(l)(gg), Florida Statutes (Supp. 1986). Thus, we find no error in the trial court’s dismissal of the complaint for failure to state a cause of action; however, we remand the cause to afford appellant an opportunity to amend its complaint to state a cause of action for antitrust violations. Hajec v. Town of Medley, 189 So.2d 835 (Fla. 3d DCA 1966); Pokress v. Tisch Florida Properties, Inc., 153 So.2d 346 (Fla. 3d *1011DCA 1963). Accordingly, we affirm the dismissal, but remand the cause for further proceedings.
BARKDULL and BASKIN, JJ„ concur.